COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-12-00193-CV


THE IMAGING BUREAU, INC.                                               APPELLANT

                                         V.

TELECHECK SERVICES, INC.                                                APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On January 30, 2012, the trial judge signed a take-nothing judgment on

appellant The Imaging Bureau, Inc.’s claims against appellee TeleCheck

Services, Inc. Appellant timely filed a motion for new trial on February 27, 2012,

but appellant did not file its notice of appeal until May 16, 2012, and the notice of

appeal is therefore untimely.    See Tex. R. Civ. P. 329b(a); Tex. R. App. P.

26.1(a)(1), 26.3.
      1
       See Tex. R. App. P. 47.4.
      We sent a letter to appellant to express our concern that we do not have

jurisdiction over the appeal because the notice of appeal is untimely. In the

letter, we informed appellant than unless it filed a response showing grounds for

continuing the appeal, the appeal could be dismissed.             Appellant has not

responded. Because appellant’s notice of appeal is untimely, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.1(a), 26.1(a)(1), 42.3(a),

43.2(f); Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that

jurisdiction vests with a timely-filed notice of appeal); Howlett v. Tarrant Cnty.,

301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009, pet. denied) (op. on reh’g)

(“A timely-filed notice of appeal confers jurisdiction on this court, and absent a

timely[-]filed notice of appeal, we must dismiss the appeal.”).


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 13, 2012




                                         2